PROSPECTUS SUPPLEMENT NO. 6Filed Pursuant to Rule 424(b)(7) (To Prospectus dated April 14, Registration No. 333-132803 COLUMBIA LABORATORIES, INC. 9,285,261 Shares of Common Stock The following information supplements information contained in the prospectus dated April 14, 2006, relating to the resale by selling stockholders of shares of our common stock, including shares of our common stock that are issuable upon exercise of outstanding warrants held by such selling stockholders.This prospectus supplement should be read in conjunction with the prospectus, and is qualified by reference to the prospectus, except to the extent that the information presented herein supersedes the information contained in the prospectus.This prospectus supplement is not complete without, and may only be delivered or utilized in connection with, the prospectus, including any amendments or supplements thereto. Our common stock is listed on the Nasdaq Global Market under the symbol “CBRX”. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS AND IN OUR ANNUAL REPORT ON FORM 10-K AND OUR QUARTERLY REPORTS ON FORM 10-Q THAT ARE INCORPORATED BY REFERENCE IN THIS PROSPECTUS SUPPLEMENT. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is March 13, 2008. SELLING STOCKHOLDERS Effective as of March 3, 2008, Valesco Healthcare Partners I LP, Valesco Healthcare Partners II LP, and Valesco Healthcare Overseas Fund, Ltd., named selling stockholders in the prospectus, transferred the warrants held by them to Iroquois Master Fund Ltd., also a selling stockholder in the prospectus.
